RENFRO, Justice.
This is an appeal from an order of the County Court at Law of Tarrant County overruling appellant’s plea of privilege to be sued in Castro County.
We have carefully considered the entire record, the briefs of the parties and the authorities and, finding no reversible error, affirm the judgment of the trial court without written opinion. Associated Indemnity Corporation v. Gatling, Tex.Civ.App., 75 S.W.2d 294; Hartsfield v. A. O. Reece & Son, Tex.Civ.App., 144 S.W.2d 959; Hammonds v. Riley, Tex.Civ.App., 151 S.W.2d 602; Wilkerson v. Angel, Tex.Civ.App., 213 S.W.2d 104; Ware v. Farmer, Tex.Civ.App., 219 S.W.2d 158.
Affirmed.